      Case 5:19-mc-00009 Document 1 Filed 07/29/19 Page 1 of 68 Page ID #:1



                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                    EASTERN DIVISION

Federal Trade Commission, and

State of Ohio ex rel. Attorney General
Dave Yost,

               Plaintiffs,                          Cause No. _________________________

v.

Madera Merchant Services, LLC, dba E
Check Processing and
Echeckprocessing.net, a Texas company,

B&P Enterprises, LLC, a Texas
company,

Bruce C. Woods, individually and as an
owner, officer, member, and/or manager
of Madera Merchant Services, LLC and
B&PEnterprises, LLC,

Patricia Woods, individually and as an
owner, manager, and/or member of
Madera Merchant Services, LLC and
B&PEnterprises, LLC,

and

Victor Rodriguez, individually and as an
owner, officer, member, and/or manager
of Madera Merchant Services, LLC and
B&PEnterprises, LLC

               Defendant’s

                               NOTICE OF RECEIVERSHIP
                    Receiver’s Notice of Filing Pursuant to 28 U.S.C. § 754

        Please take notice that, pursuant to 28 U.S.C. §754 and in accordance with the directions

and powers granted under the, Ex Parte Temporary Restraining Order with Asset Freeze,



                                           Page 1 of 2
    Case 5:19-mc-00009 Document 1 Filed 07/29/19 Page 2 of 68 Page ID #:2



Appointment of a Temporary Receiver, and Other Equitable Relief, and Order to Show Cause

Why a Preliminary Injunction Should not Issue, filed Under Seal, in the Western District of

Texas, Cause No. EP19CV0195 on or about July 19, 2019, a true and correct copy of which is

attached as Exhibit “B” and incorporated herein, as the Court-Appointed Temporary Receiver of

the Receivership Entities with full powers of an equity receiver, in the cause of which a true and

correct copy of the Complaint for Permanent Injunction and Other Equitable Relief, is attached

as Exhibit “A” and incorporated herein.

       Such included documents are to be filed in the United States District Court District of

New Mexico, the United States District Court Central District of California Eastern Division and

the United States District Court Western District of Wisconsin, in which Districts property is

located.

DATED:         July 29, 2019
                                             Respectfully submitted,

                                             FORBES & FORBES
                                             711 Myrtle Ave.
                                             El Paso, Texas 79901
                                             (915) 533-5441 Telephone
                                             (915) 533-7441 Facsimile

                                     By:     /s/ Susan M. Forbes______
                                             SUSAN M. FORBES
                                             Texas State Bar No. 00790704
                                             California State Bar No. 141851
                                             smforbes@forbeslawoffice.com
                                             Court-Appointed Receiver




                                           Page 2 of 2
Case 5:19-mc-00009 Document 1 Filed 07/29/19 Page 3 of 68 Page ID #:3




                      Exhibit “A”
Case 5:19-mc-00009 Document 1 Filed 07/29/19 Page 4 of 68 Page ID #:4
Case 5:19-mc-00009 Document 1 Filed 07/29/19 Page 5 of 68 Page ID #:5
Case 5:19-mc-00009 Document 1 Filed 07/29/19 Page 6 of 68 Page ID #:6
Case 5:19-mc-00009 Document 1 Filed 07/29/19 Page 7 of 68 Page ID #:7
Case 5:19-mc-00009 Document 1 Filed 07/29/19 Page 8 of 68 Page ID #:8
Case 5:19-mc-00009 Document 1 Filed 07/29/19 Page 9 of 68 Page ID #:9
Case 5:19-mc-00009 Document 1 Filed 07/29/19 Page 10 of 68 Page ID #:10
Case 5:19-mc-00009 Document 1 Filed 07/29/19 Page 11 of 68 Page ID #:11
Case 5:19-mc-00009 Document 1 Filed 07/29/19 Page 12 of 68 Page ID #:12
Case 5:19-mc-00009 Document 1 Filed 07/29/19 Page 13 of 68 Page ID #:13
Case 5:19-mc-00009 Document 1 Filed 07/29/19 Page 14 of 68 Page ID #:14
Case 5:19-mc-00009 Document 1 Filed 07/29/19 Page 15 of 68 Page ID #:15
Case 5:19-mc-00009 Document 1 Filed 07/29/19 Page 16 of 68 Page ID #:16
Case 5:19-mc-00009 Document 1 Filed 07/29/19 Page 17 of 68 Page ID #:17
Case 5:19-mc-00009 Document 1 Filed 07/29/19 Page 18 of 68 Page ID #:18
Case 5:19-mc-00009 Document 1 Filed 07/29/19 Page 19 of 68 Page ID #:19
Case 5:19-mc-00009 Document 1 Filed 07/29/19 Page 20 of 68 Page ID #:20
Case 5:19-mc-00009 Document 1 Filed 07/29/19 Page 21 of 68 Page ID #:21
Case 5:19-mc-00009 Document 1 Filed 07/29/19 Page 22 of 68 Page ID #:22
Case 5:19-mc-00009 Document 1 Filed 07/29/19 Page 23 of 68 Page ID #:23
Case 5:19-mc-00009 Document 1 Filed 07/29/19 Page 24 of 68 Page ID #:24
Case 5:19-mc-00009 Document 1 Filed 07/29/19 Page 25 of 68 Page ID #:25
Case 5:19-mc-00009 Document 1 Filed 07/29/19 Page 26 of 68 Page ID #:26
Case 5:19-mc-00009 Document 1 Filed 07/29/19 Page 27 of 68 Page ID #:27
Case 5:19-mc-00009 Document 1 Filed 07/29/19 Page 28 of 68 Page ID #:28
Case 5:19-mc-00009 Document 1 Filed 07/29/19 Page 29 of 68 Page ID #:29
Case 5:19-mc-00009 Document 1 Filed 07/29/19 Page 30 of 68 Page ID #:30
Case 5:19-mc-00009 Document 1 Filed 07/29/19 Page 31 of 68 Page ID #:31
Case 5:19-mc-00009 Document 1 Filed 07/29/19 Page 32 of 68 Page ID #:32
Case 5:19-mc-00009 Document 1 Filed 07/29/19 Page 33 of 68 Page ID #:33
Case 5:19-mc-00009 Document 1 Filed 07/29/19 Page 34 of 68 Page ID #:34




                       Exhibit “B”
Case 5:19-mc-00009 Document 1 Filed 07/29/19 Page 35 of 68 Page ID #:35
Case 5:19-mc-00009 Document 1 Filed 07/29/19 Page 36 of 68 Page ID #:36
Case 5:19-mc-00009 Document 1 Filed 07/29/19 Page 37 of 68 Page ID #:37
Case 5:19-mc-00009 Document 1 Filed 07/29/19 Page 38 of 68 Page ID #:38
Case 5:19-mc-00009 Document 1 Filed 07/29/19 Page 39 of 68 Page ID #:39
Case 5:19-mc-00009 Document 1 Filed 07/29/19 Page 40 of 68 Page ID #:40
Case 5:19-mc-00009 Document 1 Filed 07/29/19 Page 41 of 68 Page ID #:41
Case 5:19-mc-00009 Document 1 Filed 07/29/19 Page 42 of 68 Page ID #:42
Case 5:19-mc-00009 Document 1 Filed 07/29/19 Page 43 of 68 Page ID #:43
Case 5:19-mc-00009 Document 1 Filed 07/29/19 Page 44 of 68 Page ID #:44
Case 5:19-mc-00009 Document 1 Filed 07/29/19 Page 45 of 68 Page ID #:45
Case 5:19-mc-00009 Document 1 Filed 07/29/19 Page 46 of 68 Page ID #:46
Case 5:19-mc-00009 Document 1 Filed 07/29/19 Page 47 of 68 Page ID #:47
Case 5:19-mc-00009 Document 1 Filed 07/29/19 Page 48 of 68 Page ID #:48
Case 5:19-mc-00009 Document 1 Filed 07/29/19 Page 49 of 68 Page ID #:49
Case 5:19-mc-00009 Document 1 Filed 07/29/19 Page 50 of 68 Page ID #:50
Case 5:19-mc-00009 Document 1 Filed 07/29/19 Page 51 of 68 Page ID #:51
Case 5:19-mc-00009 Document 1 Filed 07/29/19 Page 52 of 68 Page ID #:52
Case 5:19-mc-00009 Document 1 Filed 07/29/19 Page 53 of 68 Page ID #:53
Case 5:19-mc-00009 Document 1 Filed 07/29/19 Page 54 of 68 Page ID #:54
Case 5:19-mc-00009 Document 1 Filed 07/29/19 Page 55 of 68 Page ID #:55
Case 5:19-mc-00009 Document 1 Filed 07/29/19 Page 56 of 68 Page ID #:56
Case 5:19-mc-00009 Document 1 Filed 07/29/19 Page 57 of 68 Page ID #:57
Case 5:19-mc-00009 Document 1 Filed 07/29/19 Page 58 of 68 Page ID #:58
Case 5:19-mc-00009 Document 1 Filed 07/29/19 Page 59 of 68 Page ID #:59
Case 5:19-mc-00009 Document 1 Filed 07/29/19 Page 60 of 68 Page ID #:60
Case 5:19-mc-00009 Document 1 Filed 07/29/19 Page 61 of 68 Page ID #:61
Case 5:19-mc-00009 Document 1 Filed 07/29/19 Page 62 of 68 Page ID #:62
Case 5:19-mc-00009 Document 1 Filed 07/29/19 Page 63 of 68 Page ID #:63
Case 5:19-mc-00009 Document 1 Filed 07/29/19 Page 64 of 68 Page ID #:64
Case 5:19-mc-00009 Document 1 Filed 07/29/19 Page 65 of 68 Page ID #:65
Case 5:19-mc-00009 Document 1 Filed 07/29/19 Page 66 of 68 Page ID #:66
Case 5:19-mc-00009 Document 1 Filed 07/29/19 Page 67 of 68 Page ID #:67
Case 5:19-mc-00009 Document 1 Filed 07/29/19 Page 68 of 68 Page ID #:68
